Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-20 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 requires a specific ‘arcing rate’ expressed as a percentage (0.1%).  It is unclear from the claims or specification how this percentage is a ‘rate’.  An exemplary rate (from other patents in the PVD field) would be in arcs/kwh or other such measurement per unit time.  Because it is not a typical unit of rate, it is unclear how the claim limitation can be interpreted and compared to other references discussing arcing rates.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 20060254717).
As to claim 1, Kobayashi discloses a method comprising:
Placing a wafer on a wafer holder (figure 12: ‘specimen’ [wafer] 2 on mounting electrode [holder]);
Depositing a film on the front surface of the wafer (figure 12: deposition of ions and particles 32/33);
Blowing a gas through ports in a redistributor onto the back surface of the wafer at the same time the deposition is performed (figure 2: gas distributors 10-2 and 10-3 to passages 16-1 and 16-2; paragraph 42: deposition control and cooling with backside gas flows); and
The gas is He and N2 (figure 2: He and N2 sources).

As to claim 2, Kobayashi discloses the redistributor separates a space on the backside of the wafer into first and second portions, with the gas blown into a first portion and redistributed into a second portion through the ports, the wafer back exposed to the second portion ( figure 2: showing He source (and similarly N2 source) blown in section 10-2 [first portion] and further distributed to sections 16-1 [second portion] through ports therebetween, the wafer exposed directly to sections 16-1).
	As to claim 6, Kobayashi discloses ports with rectangular shape (figure 2: ports at section 16-1 with rectangular cross section).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, as applied to claim 1 above, and further in view of Foree (US 7601224).
As to claims 3-4, Kobayashi discloses a method for providing gas to the backside of a wafer during a deposition process through ports (paragraph 42; figure 2), but is silent as to the specific port arrangement in cross section.

Foree discloses a method in which a wafer is provided on a substrate holder and gas is provided to the back of the wafer during a deposition process (abstract: trickle gas flow during deposition; figure 3) for cushioning and edge and backside protection (abstract).  Foree also discloses the arrangement includes ports with both a grid arrangement and multiple cross patterns (abstract; figures 4a-b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the port arrangements of Foree, in the method of Kobayashi, because this allows effective cushioning, cooling and protection of the entire wafer.
	As to claim 5, Foree discloses ports with circular cross section (figures 4a-b).
	As to claim 7, Foree discloses multiple ports, with the total number being at least 20-80 ( col 10 lines 10-15: number of opening passages [ports]; therefore between 1 and 1000 ports in each x and y direction as shown in figures 4a-b).
	As to claim 8, Foree discloses a pitch between features to be between 1 and 1.5 mm (col 12 lines 60-63).  Foree also discloses a support for a 200mm wafer (col 12 lines 24-25), with a grid of 20-80 equally spaced ports across the entirety of the support (figures 4a-b).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use distances of between 1 and 1000mm for the port spacings, as spacings outside this range would not allow for the number of equally spaced ports with the number of ports and size of the support).

Claims 9-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horng (US 20120135273) in view of van de Ven (US 5578532).
As to claim 9, Horng discloses a method in which first and second metal films are deposited on a wafer (abstract; paragraphs 36-38, figure 2).  Horng is silent, however, as to the details of the deposition process.
Van de Ven discloses a method of depositing metal films in which processing gases is used for deposition and a deposition control gas is flowed to the peripheral and rear regions of a substrate to prevent deposition onto the rear side of the substrate (abstract; figure 5: substrate support platen 200 with gas flow groove 210 for deposition control gas).  Van de Ven also discloses knowledge in the art of specifically choosing the deposition control gas according to the material being deposited from various inert and reactive gases (col 7 line 61 to 8 line 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different gases during different deposition steps, the gases flowed to a edge and rear side of a substrate, as disclosed by van de Ven, in the method of Horng, to both protect the substrate sides and backside during deposition and match the used gas to the deposition process.
	As to claims 10-13 van de Ven discloses use of processing gases including mixtures of Argon without nitrogen, nitrogen without argon, etc ( col 8 lines 15-30).

	As to claim 14, Horng discloses a method comprising:
Forming a bottom electrode by sputtering a metal target with sputtering gas (paragraph 4; figure 2: bottom electrode ‘BE’; paragraphs 34-35: metal films of electrode; paragraph 23: all layers sputtered; paragraph 59: sputtering with argon gas, metal target);
Forming a MTJ layer (paragraph 60);
Forming a top electrode (paragraph 5: bottom electrode, MTJ, top electrode structure);
Patterning the layers to form a MRAM (paragraph 57: patterning of structure into pillars by masking and etching process).

Horng is silent, however, as to further details of the deposition process.
Van de Ven discloses a method of depositing metal films in which processing gases is used for deposition and a deposition control gas is flowed to the peripheral and rear regions of a substrate to prevent deposition onto the rear side of the substrate (abstract; figure 5: substrate support platen 200 with gas flow groove 210 for deposition control gas).  Van de Ven also discloses knowledge in the art of using nitrogen gas (col 7 line 61 to 8 lines 15- 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nitrogen gas flowed to a edge and rear side of a substrate, as disclosed by van de Ven, in the method of Horng, to both protect the substrate sides and backside during deposition and match the used gas to the deposition process.
As to claim 19, Horng discloses a bottom electrode with multiple sublayers (paragraph 34).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Horng in view of van de Ven as applied to claim 14 above, and further in view of Zhang (US 20040211661).
As to claims 15-17, Horng discloses sputter deposition of layers for a MRAM device including metal nitride layers, but is silent as to argon free deposition gas and specific DC powers.
Zhang discloses a method of forming a MRAM device (abstract) in which metal nitride layers are formed by sputter deposition within nitrogen gas for good layer uniformity (paragraph 27) and DC power of 18-48KW is used in combination with resputtering power to obtain good sidewall coverage of substrate features (abstract; claims 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nitrogen gas and DC power of Zhang, in the deposition method of Horng, because this allows for uniform deposition of metal nitrides in an MRAM device.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Horng in view of van de Ven, as applied to claim 19 above, and further in view of Ruzic (US 20160104607).
As to claim 18, Horng is silent as to an arcing rate.
Ruzic discloses a sputtering method in which the arcing rate of sputtering a metal target is reduced up to an order of magnitude lower than conventional deposition methods (paragraph 81) leading to increased deposition rates (paragraph 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce arcing rates, as disclosed by Ruzic, in the method of Horng, including to rates such as those required by the instant claims, because this allows for increased deposition rates. 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Horng in view of van de Ven, as applied to claim 19 above, and further in view of Lee (US 20150092481).
As to claim 20, Horng discloses a method of forming an MRAM device with a multilayer TaN containing bottom electrode, but is silent as to a TaN/TiN structure.
Lee discloses a method of forming an MRM device with a multilayer bottom electrode, the electrode structure including both TaN and TiN, the structure designed as part of a variable resistance element within the structure (paragraph 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the structure of Lee, in the method of Horng, because this allows for a bottom electrode as part of a variable resistance element within the device.




Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794